*326ORDER
PER CURIAM:
Bernardo Costa was convicted in 1998 of first-degree statutory rape under § 566.032, RSMo 1994. Costa was sentenced to life imprisonment, without the possibility of parole for thirty years. Cos-ta filed a motion for post-conviction relief under Supreme Court Rule 29.15, which was denied after an evidentiary hearing. Costa now appeals the denial of his second motion to re-open his Rule 29.15 proceeding, arguing that the ineffective assistance provided by his post-conviction counsel required the circuit court to re-open the post-conviction proceeding. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).